Citation Nr: 1623705	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-07 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service-connected burial benefits.  

2. Entitlement to reimbursement for transportation expenses related to burial in a U.S. National Cemetery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty July 1959 to July 1962.  He died in October 2010.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Pension Management Center, which awarded the appellant $300 for nonservice-connected burial expenses, but denied reimbursement for service-connected burial expenses.  The appellant submitted a notice of disagreement (NOD) in August 2012, which was followed by the issuance of a statement of the case (SOC) in February 2014, and the submission of a VA Form 9 in May 2014. 

In January 2016, the appellant was afforded her requested Travel Board hearing before the undersigned at the local RO in Waco, Texas.  A transcript of the hearing is of record.  [Note: the issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate Board decision].

The Board acknowledges that the RO previously determined the Veteran did not timely perfect her appeal on the burial benefits claim. See, .e.g., January 2015 Informal Conference Report.  Specifically, as noted above, she submitted a timely NOD to the April 2012 rating decision that denied that claim, but did not submit a timely substantive appeal to the SOC.  As the SOC was promulgated to the appellant on February 28, 2014, she would have 60 days from that date in which to submit a timely substantive appeal.  A formal VA Form 9 (Appeal to the Board) was received in May 2014, which was after the 60 day period.  In this case, however, the Board elects to exercise jurisdiction over this claim, despite the lack of clear evidence of a timely-filed Substantive Appeal, since testimony was taken on the issue at the aforementioned January 2016 hearing. See Percy v. Shinseki, 23 Vet. App. 37 (2009)(holding that the filing of a timely substantive appeal is not jurisdictional and that VA may elect to waive the appellant's failure to file a timely substantive appeal); see also Archbold v. Brown, 9 Vet. App. 124 (1996); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).


FINDINGS OF FACT

1. The Veteran died in October 2010, and the Board granted service connection for the cause of the Veteran's death in a contemporaneous decision which found that his service-connected paralysis of the sciatic nerve(s) contributed to his death.

2. The appellant paid for all burial expenses, to include transportation costs, of the Veteran.

3. The Veteran was buried at a U.S. National Cemetery and the appellant submitted a receipt in the amount of $925 for paid transportation costs.  


CONCLUSIONS OF LAW

1. The criteria for payment of service-connected burial benefits have been met. 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3 .1713 (2015).

2. The criteria for payment/reimbursement of $925 of transportation expenses related to burial in a U.S. National Cemetery have been met. 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefit sought on appeal is granted in full, there can be no prejudice to the appellant if there were errors in fulfilling either duty.

Service-Connected Burial Benefits

Up to $300 shall be paid to cover the burial and funeral expenses for a deceased Veteran who was receiving compensation benefits for a service-connected disability or service-connected disabilities at the time of death but did not die of this disability or disabilities. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  If the Veteran's death was the result of a service-connected disability or service-connected disabilities, however, an amount generally not exceeding $2,000 shall be paid. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  Payment of such service-connected burial benefits is in lieu of payment of other burial benefits. Id.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold: to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process. 78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014. 

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable. Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.

By way of brief history, the Veteran died at a VA Medical Center in October 2010; he was buried in a U.S. National Cemetery.  At the time of his death, service connection had been in effect for herniated disc, L4-5, radiculopathy of the right lower extremity (rated under Diagnostic Code 8520 for the sciatic nerve), and radiculopathy of the left lower extremity (also rated under Diagnostic Code 8520 for the sciatic nerve).  The Veteran was also in receipt of a TDIU rating on account of these disabilities.  The October 2010 death certificate reflected that the immediate cause of death was congestive heart failure; however, other significant conditions contributing to his death expressly included paralysis of the sciatic nerve - i.e., a service-connected disability.  

In an April 2012 decision, the Pension Management Center granted the appellant a non-service-connected burial allowance of $300; a VA Plot Allowance payment was denied therein because the Veteran had been buried in a U.S. National Cemetery and no plot expenses had been incurred as a result. See April 2012 Decision.  

The appellant thereafter appealed the April 2012 decision and asserted that she had paid the full cost of the Veteran's burial, which amounted to $6,603.00 (she provided receipts of such paid expenses); that the Veteran's died of a service-connected disability; and that she was entitled to $2000 towards burial expenses, as well as transportation costs.  (Note: the appellant does not assert that she is entitled to a plot allowance). See Hearing Transcript, generally; see also VA Form 9 and accompanying statement. 

In a subsequent decision, the Board determined that a service-connected disability - namely, sciatic radiculopathy of the lower extremities-  was a contributory cause of his death, and thus granted a claim of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.312(a).  

In light of the grant of service connection for the cause of the Veteran's death, the Board finds that the higher service-connected burial benefits (i.e., $2,000) are warranted instead of the $300 previously granted for a non-service connected burial allowance.  The $2000 in burial benefits granted herein is the maximum amount permitted by statute.  Specifically, when a Veteran dies as the result of a service-connected disability, VA shall pay the burial and funeral expenses incurred in connection with the death of the veteran in an amount not exceeding $2,000. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704(b)(previously at 38 C.F.R. § 3.1600(a)).  (Emphasis added). 

The Board acknowledges that the appellant has submitted receipts showing that she paid a total of $6,603 in burial expenses, $925 of which was attributable to transportation costs (i.e., transportation from the VA Medical Center where the Veteran died to the funeral home and from the funeral home to the U.S. National Cemetery).  

Notably, when a Veteran's death is service-connected, burial benefits in addition to the statutory maximum of $2,000 may be paid in limited circumstances.  The Veteran was eligible for burial in a national cemetery due to his status as a veteran and the evidence of record shows that he was, in fact, buried at the Dallas-Fort Worth U.S. National Cemetery. 38 C.F.R. § 38.620(a).  If a Veteran is buried in a national cemetery, an allowance may be paid for transportation expenses related to the burial in a national cemetery. 38 C.F.R. § 3.1704(c)(previously at 38 C.F.R. § 3.1600(g).  

In this regard, 38 C.F.R. § 3.1709 provides that VA will reimburse reasonable transportation expenses, including but not limited to the costs of shipment via common carrier (i.e., procuring permits for shipment, a shipping case, sealing of the shipping case, and applicable Federal taxes) and costs of transporting the remains to the place of burial.  A reasonable transportation expense is an expense that is usual and customary in the context of burial transportation, with a corresponding charge that is the usual and customary charge made to the general public for the same or similar services. 38 C.F.R. § 3.1709 (d)(1) & (2).  

In light of the above, the Board finds that reimbursement in the amount of $925 for reasonable transportation expenses associated with the Veteran's burial at a U.S. National Cemetery is warranted in this case.  

However, no additional burial benefits or a plot or interment allowance are warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory requirements, which have not been met in this case.  Indeed, when proposing the revisions to the regulations in 2013, VA noted that Congress had acknowledged that the VA burial benefits fell far short of the average cost of a funeral; however, Congress did not make any changes to the maximum amount payable for a service-connected death of $2,000, which has been in effect since 2001. See 78 FR 76574, 76575 (Dec. 18, 2013).  

In sum, the appellant's claim for service-connected burial benefits, to include transportation expenses, is granted.  To the extent that the current decision denies any burial benefits greater than those granted herein, the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C. § 5107(b). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connected burial benefits is granted.

Entitlement to payment/reimbursement of $925 of transportation expenses related to burial in a U.S. National Cemetery is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


